329 F.2d 314
Myrtle Brown STOKES, Administratrix of the Estate of D. M. Stokes, Sr., Deceased, Appellant,v.LIBERTY NATIONAL LIFE INSURANCE COMPANY, Appellee.
No. 20770.
United States Court of Appeals Fifth Circuit.
March 13, 1964.

Jack S. Graff, of Levin & Askew, Pensacola, Fla., for appellant.
Frank E. Spain, Ralph B. Tate, I. L. Burleson, Spain, Gillon & Young, Birmingham, Ala., for appellee.
Before MAGRUDER,* JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
The appellant administratrix brought an action against the appellee charging conversion, more than thirty years before, of shares of stock of appellee which, it was alleged, had been owned by her deceased husband. The cause of action arose in Alabama. The district court applied the Alabama rule of prescription and limitations as stated in Ballenger v. Liberty National Life Insurance Co., 271 Ala. 318, 123 So.2d 166, a case presenting substantially the same issues of law and fact as are present here. The district court granted a summary judgment for the appellee. We think it was correct in so doing. The judgment is


2
Affirmed.



Notes:


*
 Senior Circuit Judge of the First Circuit, sitting by designation